DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    THE KIDWELL GROUP, LLC d/b/a AIR QUALITY ASSESSORS
             OF FLORIDA, a/a/o MARY GILBERT,
                         Appellant,

                                    v.

                   FEDNAT INSURANCE COMPANY,
                             Appellee.

                              No. 4D21-3432

                           [August 11, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Daniel J. Kanner, Judge; L.T. Case No. COCE21030682.

   Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellant.

   Joshua S. Beck of Beck Law, P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KUNTZ, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.